Citation Nr: 1025995	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-23 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1963 to December 
1964.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 decision rendered by the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for PTSD.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in November 2008; a transcript of 
that hearing is of record.

In July and September 2008 the Veteran submitted to the Board 
additional evidence for consideration in connection with the 
claim on appeal.  

In February 2009 the Board denied the Veteran's claim for service 
connection for PTSD.  The Veteran appealed the Board's action to 
the United States Court of Appeals for Veterans Claims (Court).  
In a January 2010 Order, the Court vacated and remanded the 
February 2009 Board decision that denied the claim for service 
connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the Court, are 
applicable to this appeal.  The RO provided the Veteran with VCAA 
notice as to all elements of the claim in correspondence dated in 
October 2005.

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of a 
claim.  Notice as to these matters was provided in the March 2006 
correspondence provided to the Veteran.

The Veteran contends that he suffers from PTSD as a result of 
stressful events during his period of active service.  For PTSD 
claims VA law provides that service connection "requires medical 
evidence diagnosing the condition in accordance with § 4.125(a) 
of this chapter; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. . ."  38 C.F.R. § 3.304(f) (2009).  Section 4.125(a) 
of 38 C.F.R. incorporates the 4th edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) as the governing criteria for 
diagnosing PTSD.

In the January 2010 Joint Motion for Remand, the parties agreed 
that the Board failed to ensure that VA collected all relevant 
unit records for the Veteran.  

The Veteran's service records show he served in Fort Lewis, 
Washington, from July 1963 to September 1963 with Company B, 2nd 
Brigade, 47th Infantry, and from October 1963 to November 1963 
with the Company B, 2nd Brigade, 8th Infantry.  The Veteran also 
served in Korea from December 1963 to December 1964 with Company 
B, 1st Battalion, 17th Infantry.  Service personnel records are 
negative for indication of combat.

The Board notes that in correspondence dated in January 2008 the 
Veteran was notified that additional information was required for 
VA assistance in helping him substantiate his PTSD claim 
including names and approximate dates for events identified as 
stressors.  In a February 2008 statement in response, the Veteran 
indicated that in Korea he had killed infiltrators as he was 
trained to do, but he provided no details of any event that may 
be verified.  In a March 2008 memorandum, the RO found that 
information sufficient for a request for service department 
verification had not been provided.  

In subsequent statements and personal hearing testimony the 
Veteran reported that he underwent intense training prior to his 
service in Korea during which he was severely beaten.  Service 
treatment records reflect no treatment for any injuries, 
including any that could possibly be associated with the alleged 
"beatings".  He also reported he had participated in missions 
involving firefights and an unknown number of infiltrator kills 
during service in Korea.  

In light of the concerns expressed in the January 2010 order from 
the Court, the Board finds that further development of the claim 
is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), and as 
interpreted by the Court are fully complied 
with and satisfied.

2.  The AMC/RO should request that the U. S. 
Army and Joint Services Records Research 
Center (JSRRC), formerly the Center for Unit 
Records Research (CURR), obtain the unit 
histories for Company B, 2nd Brigade, 47th 
Infantry from July 1963 to September 1963, 
and for Company B, 2nd Brigade, 8th Infantry 
from October 1963 to November 1963, to 
determine if the Veteran participated in any 
special operations training that involved 
physical assault. 

3.  The AMC/RO should request that the JSRRC 
obtain the unit history for Company B, 1st 
Battalion, 17th Infantry, for the purpose of 
determining whether the Veteran or his unit 
preformed duties near the DMZ.  Specifically, 
JSRRC should be requested to determine if the 
Veteran's unit conducted any combat 
operations in the DMZ from December 1963 to 
December 1964.  If any requested records are 
classified, so should be noted. 

3.  Thereafter, the record should be reviewed 
and specific determinations provided as to 
which specific stressor events, if any, have 
been verified.  In reaching these 
determinations, any credibility questions 
raised by the record should be addressed.  
The Veteran should be notified of these 
determinations and afforded the opportunity 
to respond.

4.  Thereafter, upon completion of any other 
development deemed warranted, the AMC/RO 
should readjudicate the issues on appeal.  If 
the benefit sought remains denied, the 
Veteran and his representative must be 
provided with a Supplemental Statement of the 
Case and an appropriate period of time must 
be allowed for response.  The case should 
then be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


